Citation Nr: 0625140	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-17 586	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from August 1957 to June 
1961.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In that rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus and denied 
the veteran's claim for service connection for exposure to 
asbestos.  The RO assigned a noncompensable rating for 
bilateral hearing loss and a 10 percent rating for tinnitus.  
The veteran disagreed with the assigned ratings and perfected 
an appeal to the Board.  

In a decision dated in March 2006, the Board denied the claim 
for an initial compensable disability rating for bilateral 
hearing loss.  At that time, the Board noted that in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), the United States Court of 
Appeals for Veterans Claims (Court) reversed a decision by 
the Board wherein the Board had concluded that tinnitus could 
receive only a single, as opposed to a dual, 10 percent 
disability rating whether perceived as bilateral or 
unilateral in nature.  The Secretary of Veterans Affairs had 
appealed this decision of the Court to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
and the Secretary imposed a stay with respect to claims for 
compensation for tinnitus filed prior to June 13, 2003, and 
for which a disability rating greater than 10 percent was 
sought.  The Board determined that the stay applied to the 
veteran's tinnitus rating because it was in May 2002 that the 
veteran had filed his claim for compensation.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that with respect to rating 
tinnitus, the VA interpretation of its own regulations was 
valid, particularly 38 C.F.R. § 4.25(b), which pertains to 
VA's combined ratings table, and 38 C.F.R. § 4.87, Diagnostic 
Code 6260, pertaining to rating tinnitus, which VA has 
interpreted as limiting a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  The Secretary lifted the stay on 
tinnitus rating cases in mid-July 2006, and the Board will 
now proceed with its consideration of the appeal.  

FINDING OF FACT

On July 29, 2004, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran has 
withdrawn this appeal in the matter of entitlement to an 
initial rating in excess for tinnitus and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


